                                                          ORIGlf\JAL
      Case 1:19-cr-00515-LTS Document 1 Filed 06/15/19 Page 1 of 4

                                                                  (


Approved:
            KY
            Assistant United States Attorney

Before:     THE HONORABLE KATHARINE H. PARKER
            United States Magistrate Judge
            Southern District of New York

------------------------------------x
                                             COMPLAINT
UNITED STATES OF AMERICA
                                             Violations of
                 - v. -                      21 u.s.c. § 846; 18
                                             U.S.C. §§ 924(c), and 2
JAN CARLOS GONZALEZ-FERNANDEZ, and
RALDIRIS ALEJANDRO BELTRE DIAZ,              COUNTY OF OFFENSE:
                                             BRONX
                   Defendants.

-----------------------------------x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          QIJI WANG, being duly sworn, deposes and says that he
is a Special Agent with the Department of Homeland Security,
Drug Enforcement Administration ("DEA"), and charges as follows:

                                 COUNT ONE
                 (Conspiracy to Distribute Narcotics)

          1.   On or about June 14, 2019, in the Southern
District of New York and elsewhere, JAN CARLOS GONZALEZ-
FERNANDEZ and RALDIRIS ALEJANDRO BELTRE DIAZ, the defendants,
and others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

          2.   It was a part and an object of the conspiracy
that JAN CARLOS GONZALEZ-FERNANDEZ and RALDIRIS ALEJANDRO BELTRE
DIAZ, the defendants, and others known and unknown, would and
did distribute and possess with intent to distribute a
controlled substance, in violation of Title 21, United States
Code, Section 841 (a) (1).

           3.  The controlled substance that JAN CARLOS
GONZALEZ-FERNANDEZ and RALDIRIS ALEJANDRO BELTRE DIAZ, the
     Case 1:19-cr-00515-LTS Document 1 Filed 06/15/19 Page 2 of 4



defendants, conspired to distribute and possess with intent to
distribute was five kilograms and more of mixtures and
substances containing a detectable amount of cocaine, in
violation of Title 21, United States Code, Section 841(b) (1) (A).

           (Title 21, United States Code, Section 846.)

                               COUNT TWO
                          (Use of a Firearm)

          4.   On or about June 14, 2019, in the Southern
District of New York and elsewhere, JAN CARLOS GONZALEZ-
FERNANDEZ and RALDIRIS ALEJANDRO BELTRE DIAZ, the defendants,
during and in relation to a drug trafficking crime for which
they may be prosecuted in a court of the United States, namely,
the narcotics offense charged in Count One of this Complaint,
knowingly did use and carry a firearm, and, in furtherance of
such crime, did possess a firearm, and did aid and abet the use,
carrying, and possession of a firearm.

(Title 18, United States Code, Sections 924(c) (1) (A) (i), and 2.)

     The bases for my knowledge and the foregoing charges are,
in part, as follows:

          5.   I am a Special Agent with DEA. This affidavit is
based on my personal participation in the investigation of this
matter, my conversations with other law enforcement agents, my
interviews of witnesses, as well as my examination of reports
and records. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

          6.   Based on my own observations as part of the
investigation, my conversations with other law enforcement
officers, and my review of DEA reports, I have learned the
following, in substance and in part:

               a.   On or about June 14, 2019, at approximately
7:45 p.m., in the vicinity of a particular exit ramp on
Interstate 87 in the Bronx, New York, law enforcement officers
conducted a traffic stop of a tractor trailer (the "Truck"). The
Truck had on its bed a black Chevy Suburban (the "Car").

                                   2
         Case 1:19-cr-00515-LTS Document 1 Filed 06/15/19 Page 3 of 4
•



                   b.   Law enforcement then approached the cab of
    the Truck and observed two individuals inside: the driver of the
    Truck, who law enforcement later identified as JAN CARLOS
    GONZALEZ-FERNANDEZ, the defendant, and the passenger, who law
    enforcement later identified as RALDIRIS ALEJANDRO BELTRE DIAZ,
    the defendant.

                   c.   Upon approaching the cab of the Truck, a law
    enforcement officer asked GONZALEZ-FERNANDEZ, in sum and
    substance, whether GONZALEZ-FERNANDEZ had anything illegal in
    the Truck or Car. In response, GONZALEZ-FERNANDEZ stated, in sum
    and substance, that there was nothing illegal in the Truck and
    that law enforcement could search the Truck and the Car.

                   d.   A law enforcement officer then opened a
    cabinet in the cab of the Truck, located directly behind
    GONZALEZ-FERNANDEZ and BELTRE DIAZ, and found two suitcases.
    Inside the suitcases, officers found, among other things:
    (i) one loaded 9mm Glock model 26 handgun; (ii) one loaded .40
    caliber Glock model 27 handgun; and (iii) 17 individually and
    similarly wrapped packages weighing in total approximately 17
    kilograms, of which three were opened to reveal substances that
    a field test later indicated contained cocaine.

                   e.   Law enforcement officers then put GONZALEZ-
    FERNANDEZ and BELTRE DIAZ in handcuffs and transported them away
    from the highway. From GONZALEZ-FERNANDEZ, law enforcement
    recovered a New York State driver's license in the name of "J.
    Gonzalez-Fernandez," and from BELTRE DIAZ, a New York State
    driver's license in the name of Raldiris A. Beltre Diaz.

                   f.   Once GONZALEZ-FERNANDEZ and BELTRE DIAZ were
    in custody, law enforcement continued to search the remainder of
    the Truck and the Car. Inside the Car, law enforcement found a
    secret compartment in the floor, inside of which, law
    enforcement found 16 individually and similarly wrapped packages
    weighing in total approximately 17 kilograms, of which two were
    opened to reveal substances that a field test later indicated
    contained cocaine.




                                       3
      Case 1:19-cr-00515-LTS Document 1 Filed 06/15/19 Page 4 of 4




     WHEREFORE, deponent respectfully requests that JAN CARLOS
GONZALEZ-FERNANDEZ and RALDIRIS ALEJANDRO BELTRE DIAZ, the
defendants, be imprisoned or bailed, as the case may be.




                                QlJl Wang
                                Special Agent
                                Drug Enforcement Administration



Sworn to before me this
15th day of June, 2019



T                       H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   4
